Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
After final amendment to claims of 11/04/2021 is acknowledged.
Specification objections in the Office action of 08/10/2021 are withdrawn. Amendment to specification of 11/04/2021 has been entered.
Claim objections in the Office action of 08/10/2021 are withdrawn. 

Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or fairly suggest Extrusion resistant gasket as claimed in independent claims 1 and 18 of the instant application.  The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
	US 5,788,247 (Tensor) discloses, in Figure 5, an extrusion resistant gasket as claimed, except for the domes are truncated cones, and an adhesive disposed between the metallic core and the inner surface of the facing material on at least one of the sides of the metallic core.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
 
Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There is no suggestion, teaching, or motivation for one of ordinary skill in the art to modify a reference or combine references, and to yield a reasonable expectation of success without the use of impermissible hindsight. For instant, US 5,362,074 (Gallo et al.) substantially discloses a gasket, in Figure 2, with metallic core 26; alternating valleys (portions between 48); a non-metallic facing material 28 (graphite; Col.2, L43-44) with a contact surface and an inner surface, which interlocked with the metallic core; an adhesive between the metallic core and the inner surface of the facing material (Col.2, L13). Shaver is silent about alternating domes, the domes do not extend through the contact surface of the non-metallic facing material, the domes are symmetrical, and truncated cones.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN CUMAR/Primary Examiner, Art Unit 3675